DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/422204 and 62/473295, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
Provisional Applications 62/422204 and 62/473295 do not disclose or describe the feature of “wherein the black matrix comprises an electrically conductive material and is electrically coupled to a common electrode of the display panel”. As such Claims 1-17 are awarded the effective filing date of when the PCT was filed, November 17, 2017.
Additionally, Provisional Applications 62/422204 and 62/473295 do not disclose or describe the feature of “detecting a force exerted by a finger on a first region of the display screen using the force touch panel; and when the force is greater than a predetermined threshold value, illuminating the finger by emitting light from at least the first region of the display screen, and capturing an image of the finger using the image sensor panel”. As such Claims 18-20 are awarded the effective filing date of when the PCT was filed, November 17, 2017.


Election/Restriction

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-17, drawn to an apparatus for optically capturing images using a display screen., The apparatus comprises of a display panel that comprises of display pixels and a black matrix that is electrically conductive and electrically coupled to a common electrode of the display panel.
Group II, claim(s) 18-20, drawn to a method of capturing a fingerprint image using a mobile using a force touch panel, by detecting force exerted on a finger, and if its greater than a finger, illuminating the finger by emitting light from a region of the display screen to capture the image of the finger.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because the groups do not share the same or corresponding technical features. Group II does not contains the features described or recited in Group I, and Group I does not contain the features described or recited in Group II. 
	Chan et al., US Patent Publication 2009/0174630, discloses a conductive component that is used to electrically connect a black matrix layer with a cathode of an OLED pixel (Abstract).
	Kim et al., US Patent Publication 2018/0349669, discloses an optical fingerprint sensors with a touch screen that detects a touch force having a threshold level or more that directly controls a fingerprint sensing request signal so that a fingerprint sensor may transmit a light-on request to the display driving circuit to illuminate a finger with a light source for a fingerprint scan ([0111-0115];).
	Therefore, the technical features present in Groups I and II are not special technical features. 

During a telephone conversation with Zachary Thomas on 5/11/2022 a provisional election was made without traverse to prosecute the invention of Group 1, claims 1-17.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 18-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Currently Claims 1-20 are pending, of which Claims 1-17 are prosecuted, and Claims 18-20 have been withdrawn.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7, 9, 13, 14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al., US Patent Publication 2019/0156097, in further view of Chan et al., US Patent Publication 2009/0174630, and in further view of Kim et al., US Patent Publication 2018/0089491, henceforth known as Kim.

Regarding Claim 1, Liu discloses an apparatus for optically capturing images using a display screen (Abstract; a touch panel and a display apparatus that performing fingerprint identification), the apparatus comprising: 
a sensor panel having a sensor substrate and an array of photosensitive pixels on an upper surface of the sensor substrate (Figure 1 and 2; [0023-0026]; a fingerprint identification substrate 2 (sensor panel) comprising a base (sensor substrate) and a plurality of fingerprint identification devices 21 disposed on top of the base. The fingerprint identification devices 21 area arranged in a matrix as seen in Figure 3)); 
a display panel disposed on the upper surface of the sensor substrate, the display panel having a display substrate, a plurality of display pixels on a first surface of the display substrate, and wherein the sensor panel is in contact with a second surface of the display substrate opposing the first surface (Figure 1 and 2; [0023-0026];a OLED array substrate 1 (display panel) is disposed on an upper surface of the fingerprint identification substrate 2. The OLED array substrate comprises of a plurality of pixel units provided on the first base 10 (a plurality of display pixels on a first surface of the display substrate). The fingerprint identification sensor panel is disposed on the bottom surface of the OLED array substrate 1 (wherein the sensor panel is in contact with a second surface of the display substrate opposing the first surface)); and 
a cover sheet on the first surface of the display substrate (Figure 1 and 2; [0023-0026]; [0032]; a opposite substrate 3, as seen in Figures 1 and 2, that is disposed on the top surface of the OLED array substrate 1); 
Liu doesn’t explicitly disclose the display panel having a black matrix on the first surface, wherein the black matrix includes a plurality of optical elements, each being located between neighboring ones of the display pixels,
wherein the black matrix comprises an electrically conductive material and is electrically coupled to a common electrode of the display panel.
Chan et al., US Patent Publication 2009/0174630, discloses an organic light emitting display device, that comprises of a black matrix layer disposed over OLED pixels (display panel having a black matrix on the first surface). The Black Matrix layer is electrically connected to the cathode of the OLED via conductive component 235 (wherein the black matrix comprises an electrically conductive material and is electrically coupled to a common electrode of the display panel) (Abstract; [0033]; [0042-0044];)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the disclosure of Liu to further include the teachings of Chan in order to provide the display panel having a black matrix on the first surface, wherein the black matrix comprises an electrically conductive material and is electrically coupled to a common electrode of the display panel. The motivation to combine these analogous arts is to prevent breakage or collapse near the contact position of the cathode in an AM-OLED display device (Chan: [0011];).
However, the combination of Liu and Chan doesn’t explicitly teach wherein the black matrix includes a plurality of optical elements, each being located between neighboring ones of the display pixels.
Kim et al., US Patent Publication 2018/0089491, discloses a black matrix formed of a material having a light shielding property, that includes a plurality of openings or holes (plurality of optical elements), that act as light guide paths to directed light to a fingerprint sensor unit. As seen in Figure 13, the plurality of openings or holes are disposed between neighboring pixels (Figure 13 and 14; [0136-0137]; [0157-0159];).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combinational disclosure of Liu and Chan to further include the teachings of Kim in order to provide wherein the black matrix includes a plurality of optical elements, each being located between neighboring ones of the display pixels. The motivation to combine these analogous arts is to utilize the teachings of Kim’s black matrix in order to provide a fingerprint sensor unit without using a separate lens (an additional lens) and decrease in resolution due to diffraction of light being prevented (Kim: [0158];).


Regarding Claim 2, The combination of Liu, Chan, and Kim teaches wherein the optical elements comprise a pinhole (Kim: Figure 13 and 14; [0136-0137]; [0157-0159]; the opening is considered as a pinhole).

Regarding Claim 3, The combination of Liu, Chan, and Kim teaches wherein the display substrate has a first thickness defined by a separation distance between the first surface and the second surface, the cover sheet has a second thickness, and the pinhole has a lateral dimension (Liu: Figure 1 and 2; [0023-0026]; Kim: Figure 13 and 14; [0136-0137]; [0157-0159]; the OLED array substrate 1 comprising of the first base 10 inherently has a thickness defined by a separation distance between its first and second surface, which is considered as the first thickness. The opposite substrate 3 inherently has a thickness, which is considered to be a second thickness. The opening inherently has a lateral dimension).

Regarding Claim 4, The combination of Liu, Chan, and Kim teaches wherein the first thickness, the second thickness, and the lateral dimension are configured such that an image is formed on the upper surface of the sensor substrate, the image corresponding to at least a portion of an object placed on an outer surface of the cover sheet (Liu: Figure 1 and 2; [0023-0026]; Kim: Figure 13 and 14; [0136-0137]; [0157-0159]; the OLED array substrate 1 and the opposite substrate 3 are arranged such that the fingerprint identification substrate 2 captures reflected light by a finger surface on the opposite substrate 3).

Regarding Claim 6, The combination of Liu, Chan, and Kim doesn’t explicitly teach wherein the cover sheet and the display substrate comprises a optically transparent material.
	Kim teaches wherein a display device comprises of a first substrate 110 and a second substrate 120 that can be made of glass ([0138-0140];).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combinational disclosure of Liu, Chan, and Kim to further utilize Kim’s teachings such that the first base 10 and the opposite substrate 3 are made of glass in order to provide wherein the cover sheet and the display substrate comprises a optically transparent material. The motivation to combine these analogous arts is because Kim teaches examples of materials used for these components (Kim: [0138-0140];)

Regarding Claim 7, The combination of Liu, Chan, and Kim doesn’t explicitly teach wherein the cover sheet and the display substrate comprise one of a plastic material and a glass material.
	Kim teaches wherein a display device comprises of a first substrate 110 and a second substrate 120 that can be made of glass ([0138-0140];).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combinational disclosure of Liu, Chan, and Kim to further utilize Kim’s teachings such that the first base 10 and the opposite substrate 3 are made of glass in order to provide wherein the cover sheet and the display substrate comprise one of a plastic material and a glass material. The motivation to combine these analogous arts is because Kim teaches examples of materials used for these components (Kim: [0138-0140];)

Regarding Claim 9, The combination of Liu, Chan, and Kim teaches wherein the display pixels comprise a self-emitting optical element (Liu: Figure 1 and 2; [0023-0026];a OLED array substrate).

Regarding Claim 13, Liu discloses an apparatus for optically capturing images using a display screen (Abstract; a touch panel and a display apparatus that performing fingerprint identification), the apparatus comprising: 
a sensor panel having a sensor substrate and an array of photosensitive pixels on an upper surface of the sensor substrate (Figure 1 and 2; [0023-0026]; a fingerprint identification substrate 2 (sensor panel) comprising a base (sensor substrate) and a plurality of fingerprint identification devices 21 disposed on top of the base. The fingerprint identification devices 21 area arranged in a matrix as seen in Figure 3));
a display panel disposed on the upper surface of the sensor substrate, the display panel having a display substrate, a plurality of display pixels on a first surface of the display substrate, and a common electrode electrically connected to the display pixels (Figure 1 and 2; [0023-0026];a OLED array substrate 1 (display panel) is disposed on an upper surface of the fingerprint identification substrate 2. The OLED array substrate comprises of a plurality of pixel units provided on the first base 10 (a plurality of display pixels on a first surface of the display substrate). Each of the pixel units comprise of an OLED that inherently comprise of a cathode, as seen in Figures 1 and 2); 
a cover sheet (Figure 1 and 2; [0023-0026]; [0032]; a opposite substrate 3, as seen in Figures 1 and 2, that is disposed on the top surface of the OLED array substrate 1). 
However, Liu doesn’t explicitly disclose a black matrix layer on the first surface of the display panel, the black matrix layer having a plurality of apertures, each aligned with a respective one of the display pixels to allow light from the display pixels to be emitted therethrough, the black matrix layer further including a plurality of optical elements, each of the optical elements being located between neighboring ones of the apertures; and 
a cover sheet on the black matrix layer; 
wherein the black matrix layer comprises an electrically conductive material and is electrically coupled to the common electrode of the display panel.
Chan et al., US Patent Publication 2009/0174630, discloses an organic light emitting display device, that comprises of a black matrix layer disposed over OLED pixels (display panel having a black matrix on the first surface). The black matrix encloses color filter elements with different colors that area arranged over the OLED (a plurality of apertures, each aligned with a respective one of the display pixels to allow light from the display pixels to be emitted therethrough). An upper substrate 250 is disposed on top of the black matrix as seen in Figure 3 (a cover sheet on the black matrix layer).  The Black Matrix layer is electrically connected to the cathode of the OLED via conductive component 235 (wherein the black matrix layer comprises an electrically conductive material and is electrically coupled to the common electrode of the display panel) (Abstract; Figure 3; [0032-0033]; [0042-0044];)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the disclosure of Liu to further include the teachings of Chan in order to provide a black matrix layer on the first surface of the display panel, the black matrix layer having a plurality of apertures, each aligned with a respective one of the display pixels to allow light from the display pixels to be emitted therethrough, and a cover sheet on the black matrix layer; wherein the black matrix layer comprises an electrically conductive material and is electrically coupled to the common electrode of the display panel. The motivation to combine these analogous arts is to prevent breakage or collapse near the contact position of the cathode in an AM-OLED display device (Chan: [0011];).
However, the combination of Liu and Chan doesn’t explicitly teach the black matrix layer further including a plurality of optical elements, each of the optical elements being located between neighboring ones of the apertures.
Kim et al., US Patent Publication 2018/0089491, discloses a black matrix formed of a material having a light shielding property, that includes a plurality of openings or holes (plurality of optical elements), that act as light guide paths to directed light to a fingerprint sensor unit. As seen in Figure 13, the plurality of openings or holes are disposed between neighboring pixels (Figure 13 and 14; [0136-0137]; [0157-0159];).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combinational disclosure of Liu and Chan to further include the teachings of Kim in order to provide the black matrix layer further including a plurality of optical elements, each of the optical elements being located between neighboring ones of the apertures. The motivation to combine these analogous arts is to utilize the teachings of Kim’s black matrix in order to provide a fingerprint sensor unit without using a separate lens (an additional lens) and decrease in resolution due to diffraction of light being prevented (Kim: [0158];).

Regarding Claim 14, The combination of Liu, Chan, and Kim teaches wherein the optical elements comprise a pinhole (Kim: Figure 13 and 14; [0136-0137]; [0157-0159]; the opening is considered as a pinhole).

Regarding Claim 16, The combination of Liu, Chan, and Kim teaches wherein the display pixels comprise a self-emitting optical element (Liu: Figure 1 and 2; [0023-0026]; a OLED array substrate).

Regarding Claim 17, The combination of Liu, Chan, and Kim teaches wherein the self-emitting optical element is an organic light emitting diode (OLED) pixel (Liu: Figure 1 and 2; [0023-0026]; a OLED array substrate).



Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al., US Patent Publication 2019/0156097, in further view of Chan et al., US Patent Publication 2009/0174630, in further view of Kim et al., US Patent Publication 2018/0089491, henceforth known as Kim, in further view of Pance, US Patent Publication 2015/0070276.


Regarding Claim 5, The combination of Liu, Chan, and Kim doesn’t explicitly teach wherein side surfaces of the sensor panel, the display panel, and the cover sheet are covered with an opaque material so as to prevent light from entering into the sensor panel from the side surfaces.
	However, Pance, US Patent Publication 2015/0070276, teaches an electronic device includes a housing or enclosure that has an opaque frame which surrounds the display. The electronic components are arranged behind the opaque frame, such that the electronic components are not visible by a user viewing the display ([0007];).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combinational disclosure of Liu, Chan, and Kim to further include the teachings of Pance in order to provide wherein side surfaces of the sensor panel, the display panel, and the cover sheet are covered with an opaque material so as to prevent light from entering into the sensor panel from the side surfaces. The motivation the combine these analogues arts is because Pance teaches providing a housing that surrounds the display with electronic components inside that are not visible by a user viewing the display (Pance: [0007];).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al., US Patent Publication 2019/0156097, in further view of Chan et al., US Patent Publication 2009/0174630, in further view of Kim et al., US Patent Publication 2018/0089491, henceforth known as Kim, in further view of Hong et al., US Patent Publication 2017/0193277, henceforth known as Hong.

Regarding Claim 8, The combination of Liu, Chan, and Kim doesn’t explicitly teach wherein the photosensitive pixels are configured to have a sensor resolution that is greater than or equal to 500 ppi.
	Hong et al., US Patent Publication 2017/0193277, teaches wherein a fingerprint sensor having a high resolution of, for example, 500ppi or more is required for use in biological authentication (Hong: [0007];).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combinational disclosure of Liu, Chan, and Kim to further include the teachings of Hong in order to provide wherein the photosensitive pixels are configured to have a sensor resolution that is greater than or equal to 500 ppi.
	
Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al., US Patent Publication 2019/0156097, in further view of Chan et al., US Patent Publication 2009/0174630, in further view of Kim et al., US Patent Publication 2018/0089491, henceforth known as Kim, in further view of Zhang et al., US Patent Publication 2020/0127066, henceforth known as Zhang.


Regarding Claim 10, The combination of Liu, Chan, and Kim doesn’t explicitly teach wherein the optical elements comprise a microlens.
	Zhang et al., US Patent Publication 2020/0127066, teaches the use of a microlens 74 disposed over a light-transmitting pinhole 721, for an imaging pixel 71 used for optical fingerprint acquisition (Figure 18; [0004]; [0078];).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combinational disclosure of Liu, Chan, and Kim, to further include the teachings of Zhang in order to provide wherein the optical elements comprise a microlens. The motivation to combine these arts is that because Zhang teaches the use of a microlens over a light-transmitting pinhole that is used to direct light towards an imaging pixel 71 (Zhang: [0078];).

Regarding Claim 15, The combination of Liu, Chan, and Kim doesn’t explicitly teach wherein the optical elements comprise a microlens.
	Zhang et al., US Patent Publication 2020/0127066, teaches the use of a microlens 74 disposed over a light-transmitting pinhole 721, for an imaging pixel 71 used for optical fingerprint acquisition (Figure 18; [0004]; [0078];).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combinational disclosure of Liu, Chan, and Kim, to further include the teachings of Zhang in order to provide wherein the optical elements comprise a microlens. The motivation to combine these arts is that because Zhang teaches the use of a microlens over a light-transmitting pinhole that is used to direct light towards an imaging pixel 71 (Zhang: [0078];).


Claims 10-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al., US Patent Publication 2019/0156097, in further view of Chan et al., US Patent Publication 2009/0174630, in further view of Kim et al., US Patent Publication 2018/0089491, henceforth known as Kim, in further view of Bae et al., US Patent Publication 2016/0266695, henceforth known as Bae.


Regarding Claim 10, The combination of Liu, Chan, and Kim doesn’t explicitly teach wherein the optical elements comprise a microlens.
	Bae et al., US Patent Publication 2016/0266695, discloses that an alternative to using a light guide is to use a microlens formed portion corresponding to the optical sensor. Where the microlens is formed in a portion of the black matrix ([0016]; [0020]; [0108];)
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combinational disclosure of Liu, Chan, and Kim, to further include the teachings of Bae in order to provide wherein the optical elements comprise a microlens. The motivation to combine these arts is that because Bae teaches an alternative to use a light guide is to use micro lenses (Bae: [0108];).


Regarding Claim 11, The combination of Liu, Chan, and Kim doesn’t explicitly teach a method for optically capturing images using the apparatus of claim 1, the method comprising: 
placing the object on an outer surface of the cover sheet; 
driving regions of the photosensitive pixels to capture images formed on the upper surface of the sensor panel through the optical elements; and 
combining the captured images to form a full image representing an entire outer surface of protective sheet.
Bae et al., US Patent Publication 2016/0266695, disclose a fingerprint-sensing display capable of sensing a fingerprint on a display screen (placing the object on an outer surface of the cover sheet), by having light sources turned on and scanned line by line to sense partial images (driving regions of the photosensitive pixels to capture images formed on the upper surface of the sensor panel through the optical elements), which are then combined to formed a full image (combining the captured images to form a full image representing an entire outer surface of protective sheet) (Abstract; Figure 30(a) and 30(b); [0174-0178];).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the calimed invention, to modify the combinational disclosure of Liu, Chan, and Kim to further include the teachings of Bae in order to provide teach a method for optically capturing images using the apparatus of claim 1, the method comprising: placing the object on an outer surface of the cover sheet; driving regions of the photosensitive pixels to capture images formed on the upper surface of the sensor panel through the optical elements; and combining the captured images to form a full image representing an entire outer surface of protective sheet. The motivation to combine these analogous art is to provide obtain a final full image of a fingerprint by sensing partial images to scan a subject (Bae: Abstract; Figure 30(a) and 30(b); [0174-0178];).

Regarding Claim 12, The combination of Liu, Chan, Kim, and Bae teaches wherein each of the regions comprises an array of photosensitive pixels subject (Bae: Abstract; Figure 30(a) and 30(b); [0174-0178]; scanning row by row and column by column. Each of these rows and columns are a region, that comprises of an array of sensors)..

Regarding Claim 15, The combination of Liu, Chan, and Kim doesn’t explicitly teach wherein the optical elements comprise a microlens.
	Bae et al., US Patent Publication 2016/0266695, discloses that an alternative to using a light guide is to use a microlens formed portion corresponding to the optical sensor. Where the microlens is formed in a portion of the black matrix ([0016]; [0020]; [0108];)
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combinational disclosure of Liu, Chan, and Kim, to further include the teachings of Bae in order to provide wherein the optical elements comprise a microlens. The motivation to combine these arts is that because Bae teaches an alternative to use a light guide is to use micro lenses (Bae: [0108];).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F MARINELLI whose telephone number is (571)270-3383. The examiner can normally be reached Monday - Friday: 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)-272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK F MARINELLI/Primary Examiner, Art Unit 2699